Citation Nr: 1534161	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-30 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to February 7, 2013.


REPRESENTATION

Appellant (the Veteran) is represented by: Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to May 1970 including service in the Republic of Vietnam from January 1968 to January 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the RO in St. Louis, Missouri.

In April 2011, and again in December 2012, the Board remanded the issue of entitlement to service connection for hypertension for additional evidentiary development.  In December 2012, the Board also denied an appeal seeking a disability rating in excess of 20 percent for diabetes mellitus.  The Board's decision with respect to that matter is final.  See 38 C.F.R. § 20.1100 (2014).  

In December 2012, the Board also found that the issue of TDIU entitlement was reasonably raised by the record and remanded that issue for development and adjudication.  The appeal has now been returned to the Board.  


FINDINGS OF FACT

1.  The Veteran has essential hypertension, which did not become manifest to a compensable degree within one year of service separation, which is not related to service or to any service-connected disability, and which was not worsened beyond normal progress by any service-connected disability.  

2.  The Veteran did not provide a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, or equivalent.

3.  Prior to February 7, 2013, the Veteran's service-connected disabilities did not preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  Prior to February 7, 2013, the criteria for a TDIU were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for hypertension on the basis that it is secondary to his service-connected diabetes mellitus.  The Board observes that the Veteran is also service-connected for coronary artery disease, and he was exposed to herbicide agents during his service, and the Board will consider other options to establish service connection.  

Service connection means that a disability has resulted from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertension is considered manifest to a compensable degree when diastolic pressure is predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  See also the discussion of this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Ischemic heart disease shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  However, the term "ischemic heart disease" does not include hypertension.  See 38 C.F.R. § 3.309(e), Note 2. 

Here, the Veteran has hypertension which meets the definition under VA law.  More specifically, he has been determined to have essential hypertension (See February 2013 VA examination report).  Essential hypertension is defined as hypertension occurring without discoverable organic cause.  Dorland's Illustrated Medical Dictionary 909 (31st ed., 2007).  

The service treatment records reveal no notation of hypertension in service.  The Veteran does not contend that he incurred hypertension directly in service or that it became manifest to a compensable degree within one year of service separation.  In the Notice of Disagreement, the Veteran asserted that he did not have hypertension prior to being diagnosed with diabetes.  The clinical evidence establishes that hypertension had onset in 2002, decades after service separation (see VBMS 02/24/2003 Clinical Note dated October 31, 2002 citing a diagnosis of hypertension for less than one year).  Therefore, the presumption of service connection for hypertension as a chronic disease becoming manifest to a degree of 10 percent or more within one year of service, and the provisions governing continuity of symptomatology, do not apply.  

As noted above, hypertension is not among the diseases deemed associated with herbicide exposure.  Therefore, the presumption of service connection for herbicide-exposed veterans does not apply.  As will be addressed in more detail below, there is limited or suggestive evidence of an association between exposure to the herbicide Agent Orange and hypertension, and this has in impact regarding VA's duty to assist the Veteran in obtaining a medical opinion, it does not provide a basis for establishing service connection by presumption.  

Regarding secondary service connection or aggravation, service connection is in effect for multiple conditions, including diabetes mellitus and coronary artery disease.  The medical evidence regarding a relationship between these diseases and hypertension is in conflict.  The Veteran has submitted a pre-printed form entitled VARO St. Louis Herbicide Presumption Physician's Statement, dated August 22, 2009, and signed by a VA physician.  That form indicates that the Veteran has diabetes mellitus.  Under "Complications" there is a check mark indicating "Cardiovascular" complications.  The physician wrote in the margin: "HTN."  A similar form dated July 2010 also notes that there are cardiovascular complications but does not specify a diagnosis, and does not mention hypertension.  A form dated January 2011 notes hypertension and coronary artery disease as complications.  

A VA examination in March 2008 includes an opinion that it is not likely that the hypertension is secondary to diabetes.  The opinion notes that the Veteran's urinalysis results showed no proteinuria and no kidney disease is noted.  

An addendum opinion was obtained in June 2012, which found that the Veteran's hypertension was not aggravated beyond normal progression by his diabetes.  The examiner noted that the same rationale applies for secondary causation and aggravation.  The examiner reasoned that the Veteran's BUN creatinine was normal, indicating that there was no renal involvement.  The examiner also noted that hypertension often becomes progressively worse in diabetics and in non diabetics alike.

A February 2013 VA examination includes the opinion that hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected diabetes mellitus and coronary artery disease.  The examiner reasoned that the Veteran has essential hypertension, and noted the absence of diabetic nephropathy.  Therefore, the examiner concluded that hypertension is not caused or aggravated by his service-connected diabetes.  The examiner also noted that the Veteran had a cardiac catheterization in 2009 which indicated single small vessel disease of the "LAD" (left anterior descending artery), and that the hypertension preceded this.  The examiner found that "[t]his single small caliber vessel does not cause hypertension" and that "[t]he single vessel caliber does not provide any aggravation of his non-service condition of HTN."  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

The Board finds that the March 2008, June 2012, and February 2013 opinions are more persuasive than the forms dated August 2009, July 2010, and January 2011.  This is based on the lack of any discussion on those forms of the causal mechanism believed to be responsible for the onset of hypertension.  In essence, the pre-printed forms contain no explanation that would account for the absence of nephropathy in the Veteran's case, a factor which was identified as significant in the March 2008, June 2012, and February 2013 opinions.  In contrast, the March 2008, June 2012, and February 2013 opinions include a discussion by the examiners as to why causation and aggravation by diabetes mellitus are not likely, and the February 2013 opinion includes a similar discussion with respect to coronary artery disease.  

The weight of a medical opinion is diminished where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board has considered the Veteran's assertions regarding causation and aggravation.  It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

Here, the Veteran has not been shown to have the necessary medical training and/or expertise to opine that his hypertension is related by causation or aggravation to his diabetes mellitus or coronary artery disease.  Such opinion requires both knowledge of the causes of hypertension and of the effects of diabetes mellitus and coronary artery disease on other bodily systems.  Therefore, the Board finds that the Veteran's assertions are not competent evidence regarding causation or aggravation.  While the Veteran is competent to state, as he did in the Notice of Disagreement, that his hypertension was not diagnosed until after his diabetes mellitus, this does not establish any causal role of the diabetes mellitus, nor does it establish aggravation.  

Based on the facts found, i.e., no relationship of causation or aggravation of hypertension by the service-connected diabetes mellitus or coronary artery disease, the Board concludes that service connection for hypertension is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU Entitlement

While the Veteran has not specifically claimed entitlement to TDIU, in the December 2012 decision, the Board found that, in light of the rating claim for diabetes mellitus which was then on appeal, the record reasonably raised the question of whether the Veteran is unemployable due to his service-connected disabilities, and the issue of entitlement to a TDIU rating was part and parcel of the rating claim for diabetes mellitus.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Effective February 7, 2013, the Veteran is in receipt of a 100 percent schedular disability rating.  To grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, he is not eligible, under the terms of the regulation, for a TDIU rating since February 7, 2013.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ('claim for TDIU presupposes that the rating for the condition is less than 100%'); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating 'means that a veteran is totally disabled').

Prior to February 7, 2013, the Veteran did not meet the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a) until April 25, 2012.  During that period, service connection was in effect for the following: sciatic peripheral neuropathy of the right lower extremity rated at 0 percent from August 21, 2007 to April 25, 2012 and 40 percent from April 25, 2012; sciatic peripheral neuropathy of the left lower extremity rated at 0 percent from August 21, 2007 to April 25, 2012 and 40 percent from April 25, 2012; peripheral neuropathy of the right upper extremity rated at 0 percent from August 21, 2007 to February 7, 2013 and 40 percent from February 7, 2013; peripheral neuropathy of the left upper extremity rated at 0 percent from August 21, 2007 to February 7, 2013 and 30 percent from February 7, 2013; diabetes mellitus rated at 20 percent from September 20, 2002; femoral peripheral neuropathy of the right lower extremity rated at 20 percent from April 25, 2012; femoral peripheral neuropathy of the left lower extremity rated at 20 percent from April 25, 2012; and coronary artery disease rated at 10 percent from January 9, 2009.  

The combined rating for all service-connected disabilities was 20 percent from September 20, 2002 to January 9, 2009, 30 percent from January 9, 2009 to April 25, 2012, and 90 percent from April 25, 2012 to February 7, 2013.  The diabetes mellitus rating issue (already decided) arose from a claim for increase filed August 21, 2007.  The Board finds that this is also the date of claim regarding TDIU entitlement.  Therefore, the only period during which a TDIU could be assigned on a schedular basis is from April 25, 2012 to February 7, 2013.  

As part of the derivative TDIU claim, the Veteran was provided with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in April 2014.  This form requests information regarding the Veteran's occupational and educational history, which is necessary to determine entitlement to TDIU.  The Veteran did not return this form to VA.  In such cases, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO.  See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also M21-1MR IV.ii.2.F.27.g, (Reasons for Denying IU Claims).  

The Board acknowledges the findings of a February 2013 VA examiner, which form the basis for the increased ratings, which when combined, now total 100 percent effective the date of the examination.  The examiner commented that the Veteran's employment would have to accommodate his having to check glucose levels and administer insulin as needed.  The examiner noted that having diabetes and being on insulin does not prevent active or sedentary employability.  However it does prevent the Veteran from legally driving with his commercial driver's license, as individuals on insulin are not cleared to have a commercial driver's license in the State of Missouri.  The examiner also opined that the Veteran's limited occupational training and the degree of his diabetes would make it challenging for him to obtain a new job.  The Board also acknowledges the Veteran's discussion with a February 2013 psychiatric examiner that his work was in violation of the commercial driver's license policy regarding insulin, and that he had not informed his employer of this fact.  These factors likely existed prior to the date of the examination.  

The Board observes that much of the caselaw governing TDIU claims deals with claims which are prospective in nature, and which require VA to determine whether current and future substantially gainful employment is reasonably within the abilities of a claimant.  This is to some degree a theoretical question, as certain aspects of the equation are unknown, in particular, whether the job market is such that the Veteran's skills and experience are marketable.  Here, the entire period on appeal is in the past.  The claim is for retrospective benefits for a period of time during which he was actually employed.  There is no theoretical question to be resolved.  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1).  

Despite the findings contained in the February 2013 reports, clinical records show that the Veteran was employed as recently as May 2014.  In a May 21, 2014 Primary Care Nursing Note (Virtual VA CAPRI 10/27/2014), the Veteran reported that he was working long days.  The Veteran has never asserted that he was unemployable during this period and he has not provided any information to indicate that his employment in his chosen profession was not substantially gainful during the period in question.  As noted above, the Veteran did not return the information requested by the RO.  Therefore, while it is acknowledged that his service-connected disabilities impaired his ability to secure and maintain substantially gainful employment during this period, he apparently remained able to do so and therefore the criteria for assignment of a TDIU rating on a schedular basis are not met. 

The Board has also considered whether referral of this issue for extraschedular consideration is warranted.  When a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The Board itself cannot assign an extra-schedular rating in the first instance.  The Board's consideration is limited to whether to refer the case to the Director of Compensation and Pension Service for an extra-schedular evaluation.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16(a) are not met).  

The Board observes that while entitlement to an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1), and entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), are similar, they are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  A TDIU on an extraschedular basis merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disability or disabilities.  See VAOPGCPREC 6-96. 

The Board has already found that the Veteran was not unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities from April 25, 2012 to February 7, 2013, the period during which the schedular rating requirements for TDIU were met.  Prior to April 25, 2012, the combined rating for all service-connected disabilities was 20 percent from September 20, 2002 to January 9, 2009, 30 percent from January 9, 2009 to April 25, 2012.  Thus, the schedular rating requirements were not met.  

An October 24, 2011 Mental Health Assessment (Virtual VA CAPRI 08/08/2013) notes that the Veteran was employed at a company that farms about 10,000 acres and employs about 50 people.  He was a tractor driver.  He reported that he worked many 10-12 hour days during harvest/planting season.  

The Veteran has not asserted or submitted evidence to demonstrate that he was unable to secure or follow a substantially gainful occupation by reason of his or service-connected disabilities prior to April 25, 2012.  It appears that he was actually employed and thus actually employable during this period.  Without some evidence that his employment was not substantially gainful, the Board finds that there is no basis to reach this conclusion.  

It is the Veteran's responsibility to present and support a claim for benefits.  See 38 C.F.R. § 5107(a) (West 2014).  Here, despite notice which specifically requested the necessary information and evidence, the Veteran has not done so.  The Veterans Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board concludes that referral for extraschedular consideration of TDIU entitlement is not warranted under the circumstances of this case.  

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in October 2007, May 2011, and April 2014 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

Regarding the duty to assist, the Veteran stated that "All of my medical treatment is conducted at the VAMC Marion IL" (see VA Form 21-4138 September 2009).  He clarified that "All of my medical treatment has been conducted at the VAMC Marion, and Sikeston CBOC" (VA Form 21-4138 January 2010).  The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The RO has also obtained a thorough medical examination as well as several medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The RO attempted to obtain information from the Veteran pertinent to the issue of TDIU entitlement; however, the Veteran did not provide the information.  As noted above, VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  Wood, 1 Vet. App. at 193.  It is the responsibility of veterans to cooperate with VA.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board acknowledges that, while hypertension is specifically excluded from the definition of ischemic heart disease for presumptive purposes, the National Academy of Sciences Institute of Medicine's report "Veterans and Agent Orange: Update 2010" concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  This "suggestive" evidence of an association is arguably sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service.  The Veterans Court has described this threshold as being low.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, an examination was provided and the diagnosis was essential hypertension.  The use of the descriptor "essential" would naturally imply that the examiner did not intend any association with diabetes and exposure to herbicide agents or any specific organic cause.  Therefore, the Board finds that another remand to obtain an opinion regarding a relationship between herbicide exposure and hypertension is not necessary.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

Service connection for hypertension is denied.  

TDIU prior to February 7, 2013 is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


